DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 33-39 and 42 in the reply filed on November 10, 2021 is acknowledged.  Claims 9-32, 40 and 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the claim recites “the ranges”, “the normal range”, “the warning range” and “the alarm range”.  These recitations lack antecedent basis in the claims.  Appropriate correction and clarification is required.
As to claims 33-39, the claims recite “the range of a desired value of the measured value”. The recitations lack antecedent basis in the claims.  Further, the claims recite “a desired value of the measure value, of a property desired value”.  The intended limiting effect of the recitation is unclear.  It appears that the claims may be attempting to include values within a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 33-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (CN 104955631). Note: US 2016/0009014 is utilized as the English language equivalent of CN 104955631 in this office action.
 	Regarding claim 1, Schmitz teaches a method for monitoring a production process for an extrusion product (50) by means of a production facility (Abstract; Figure 1), the method comprising: measuring a process variable of the production process with a sensor (Abstract; Figure 1 (70); paragraphs [0012]-[0015], [0017], [0022]-[0034], [0043], [0048]); comparing the measured processed value to a predefined process desired value (Abstract; paragraphs [0012]-[0015], [0017], [0022]); determining a setting parameter actual value of the production facility from a production of the extrusion product (Figure 1 (70); paragraph [0016]- additional values beyond the first measured value are determined that read on the setting parameters; [0017], [0022]-[0034], [0048]); comparing the setting parameter actual value to a predefined setting parameter desired value (paragraphs [0016], [0017], [0022]-[0034], [0048]), wherein a deviation of the setting parameter actual value from the setting parameter desired value and/or of the measured value from the desired value of the measured value is indicated (paragraphs [0016] and [0036]-[0042] and [0049]).

	As to claim 3, Schmitz defines the desired values for the same/equivalent production process (paragraphs [0001]-[0016], [0019] and [0022]).
	As to claim 7, Schmitz predefines the values in a data processing and evaluation unit (paragraphs [0019], [0036], [0041], [0042] and [0049]).
	As to claim 8, Schmitz teaches selecting the values from a formulation of the extrusion product (paragraphs [0001]-[0016], [0019], [0023], [0025]-[0027] and [0049]).
	As to claims 33-39, Schmitz teaches the values for one and up to thirteen extrusion lines (e.g. specific or plural facilities, products and producers under a reasonable interpretation) are stored in a database and the data is collected and stored during the process (paragraphs [0002], [0016], [0017] , [0020], [0036], [0041], [0042] and [0049]). 
	As to claim 42, Schmitz teaches the extruder is operated in the plastification of a thermoplastic material (paragraphs [0005] and [0020]; Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (CN 104955631), as applied to claims 1-3, 7, 8, 33-39 and 42 above, and further in view of Schwaiger et al. (US 2006/0138690).
As to claims 4 and 5, Schmitz teaches the method set forth above.  Schmitz does not make it unambiguously clear that three ranges are utilized (i.e. normal, warning and alarm) in monitoring the process as claimed.
However, Schwaiger et al. teach an analogous process wherein three ranges, corresponding to a normal, warning and alarm range are utilized (Abstract; Figure 7; paragraphs [0023] and [0051]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Schmitz and Schwaiger et al. and to have utilized a normal, warning and alarm range as claimed in the method of Schmitz, as suggested by Schwaiger et al., for the purpose, as suggested by the references of quickly and accurately identifying a quality problem in the production process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (CN 104955631), as applied to claims 1-3, 7, 8, 33-39 and 42 above, and further in view of either one of Smith (US 2005/0194705) or Silberg et al. (US 2005/0080507).
As to claim 6, Schmitz teaches the method set forth above.  Schmitz does not explicitly teach the values are predefined during the process by an operator of the machine.

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Schmitz and either one of the secondary references and to have had the values predefined during the process by an operator of the machine in the method of Schmitz, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of providing an additional product selection and variable input option to facilitate direct and immediate human control of the process, as may be needed or desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it discloses analogous process control methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742